Citation Nr: 0421113	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 16, 1996, 
for a combined schedular 100 percent rating for service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased compensable 
rating for tender scars of the web between the right ring and 
middle finger.  The RO then assigned a combined schedular 100 
percent evaluation for service-connected disabilities, 
effective September 16, 1996.

In July 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (2003).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  By a decision rendered in 0ctober 1993, the RO denied the 
veteran's claims for increased evaluations for shell fragment 
wounds (SFWs), left lumbar region, right anterior thigh, 
right posterior leg, and left anterior leg.  In addition 
claims for increased evaluations for a left ankle disorder, 
osteomyelitis of the left fibula, a scar of the right lumbar 
region, a scar between his right ring and middle fingers, and 
residuals of hepatitis were denied.  The combined schedular 
evaluation of 80 percent for the service-connected 
disabilities which had been in effect since October 22, 1953, 
was continued.  The veteran's claim for a total rating for 
compensation based upon unemployability resulted from 
service-connected disabilities (TDIU) was also denied.

3.  On November 29, 1993, the veteran filed a notice of 
disagreement from the denial of his claim for TDIU.  He also 
disagreed with the denial of increased ratings for the SFWs 
to his back, legs, and hands, the scar between his right ring 
and middle finger, hepatitis, and other conditions.  He did 
not mention or disagree with the denial of an increased 
rating for the left ankle disorder.  

4.  On January 11, 1993, the veteran filed a Form VA-9, 
Appeal to the Board which listed the aforementioned issues, 
and did not mention the left ankle disorder.

5.  At a hearing on September 16, 1996, the veteran testified 
that his left ankle was tender, swollen and had limited 
motion.  This testimony was considered as an informal claim 
for an increased rating for the left ankle disorder.

6.  By an August 1998 RO decision, the rating for the SFW to 
the left lumbar region was increased from 40 percent to 60 
percent, the rating for the SFW to the right anterior thigh 
was increased from 30 percent to 40 percent, the rating for 
the SFW to the right posterior leg was increased from 20 
percent to 30 percent, and the rating for the SFW to the left 
anterior leg was increased from 20 percent to 30 percent.  
The effective date for all the above increased ratings was 
from February 16, 1993, the date of the veteran's claim.  In 
addition the left ankle disorder was increased from 10 
percent to 20 percent.  The effective date for the increased 
rating for the left ankle was from September 16, 1996, the 
date of the hearing and informal claim. The combined 
schedular evaluation for service-connected disabilities was 
increased from 80 to 90 percent, effective from February 16, 
1993, the date of the veteran's claim.  

7.  By a November 1999 RO decision, the rating for the scar 
between the right middle and ring fingers was increased from 
0 percent to 10 percent, effective from February 16, 1993.  
The combined schedular evaluation for service-connected 
disabilities was increased from 90 to 100 percent, effective 
from September 16, 1996, the date that the rating for the 
left ankle disorder had been increased from 10 to 20 percent.

8.  By a document entitled Appeal Status Election Form and 
received by VA in December 1999, the veteran stated that he 
had reviewed the recent decision by the RO concerning several 
issues, including the issue of entitlement to individual 
unemployability, and that he was satisfied with the decision 
and withdrew his appeal on these issues.

9.  It was not factually ascertainable that there was an 
increase in severity of the veteran's left ankle disorder 
during the one-year prior to September 16, 1996.

10.  It is neither asserted nor shown that the RO incorrectly 
combined the veteran's numerous service-connected 
disabilities pursuant to the Combined Rating Table at 
38 C.F.R. § 4.25.


CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 
1996, for a combined schedular rating of 100 percent for the 
veteran's service-connected disabilities have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.25, 
4.26 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim in the June 2002 statement of 
the case (SOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the June 2002 SOC provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the June 2002 SOC was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  


Factual Background.  On February 16, 1993, the veteran filed 
a claim for increased ratings for his service-connected 
disabilities and for TDIU.

By a decision in October 1993, the RO denied increased 
evaluations for SFW, left lumbar region, right anterior 
thigh, right posterior leg, and left anterior leg.  Claims 
for increased evaluations for a left ankle disorder, 
osteomyelitis, left fibula disorder, hepatitis, a scar of the 
right lumbar region and a scar between the middle and ring 
fingers were denied.  The combined schedular evaluation for 
service-connected disabilities of 80 percent which had been 
in effect since October 22, 1953, was continued.  TDIU was 
denied.

In November 1993, the veteran filed a notice of disagreement 
for the denial of TDIU and increased ratings for residual 
SFWs, back, legs, and hands, hepatitis, and other 
disabilities.  He did not mention or disagree with the denial 
of an increased rating for the left ankle disorder.  

In a hearing conducted on September 16, 1996, the veteran 
testified that his left ankle was swollen, tender and had 
limited motion.  This testimony was considered by the VA to 
be an informal claim for an increased rating for the left 
ankle disorder.

By an August 1998 rating decision, the rating for a service-
connected residuals of SFW to the veteran's left lumbar 
region was increased from 40 percent to 60 percent; the SFW 
to the right anterior thigh was increased from 30 percent to 
40 percent; the SFW to the right posterior leg was increased 
from 20 percent to 30 percent; and the SFW to the left 
anterior leg was increased from 20 percent to 30 percent.  
The effective date for all the above increased ratings was 
from February 16, 1993, the date of the veteran's claim.  In 
addition the rating for the left ankle disorder was increased 
from 10 percent to 20 percent, effective from September 16, 
1996, the date of the hearing and veteran's informal claim.  
The combined schedular evaluation for service-connected 
disabilities was increased from 80 to 90 percent, effective 
from February 16, 1993, the date of the veteran's claim.  

By a November 1999 Rating decision, the rating for the 
service-connected scar between the veteran's right middle and 
ring fingers was increased from 0 percent to 10 percent, 
effective from February 16, 1993.  The combined schedular 
evaluation for service-connected disabilities was increased 
from 90 to 100 percent, effective September 16, 1996, the 
date the rating for the left ankle disorder had been 
increased from 10 to 20 percent.

By a document entitled Appeal Status Election Form, the 
veteran stated that he had reviewed the recent decision by 
the RO concerning several issues, including the issue of 
entitlement to individual unemployability, and that he was 
satisfied with the decision and withdrew his appeal on these 
issues.  Subsequently in June 2000, the veteran filed a 
notice of disagreement with "the effective date of my 
increase to 100% disability."

In a VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran specifically addressed the effective date of the 
increased rating for residuals of wounds to the left ankle.  
In an accompanying letter, the veteran explained that he 
understood that the SFWs to his left lower extremity went 
below the area covered by the tibia and fibula and included 
the ankle. 


Analysis.  The Board notes that by an August 1998 RO 
decision, the ratings for several of the veteran's 
disabilities were increased and assigned an effective date to 
the dates of claim for the increased ratings.  All but one 
increased ratings was effective to February 16, 1993, the 
date of the veteran's initial increased ratings claim.  The 
exception was an increased rating for the left ankle disorder 
which was effective from September 16, 1996, the date of a 
hearing in which the veteran filed an informal claim for an 
increased rating for this disability.  This brought the 
combined schedular evaluation to 90 percent.

Subsequently in a November 1999 rating decision, the rating 
for the service-connected scar between the right middle and 
ring fingers was increased from 0 to 10 percent, effective 
from February 16, 1993.  The combined schedular evaluation 
was increased to 100 percent effective from September 16, 
1996, the date that the rating for the left ankle disorder 
had been increased from 10 to 20 percent.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a) (West 2002).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (2003).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. § 
3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2003).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2003), provides as follows:  (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The RO has determined that the veteran's claim for an 
increased rating for a left ankle, which contributed to the 
combined 100 percent schedular rating, was received on 
September 16, 1996, and it does not appear that any 
communication received prior to this date can be construed as 
a valid claim for this benefit.

The veteran asserts that the effective date should go back to 
February 1993, the date that he initially filed his claim for 
increased rating for all his service-connected disabilities.  
The Board notes that the veteran did indeed file claims for 
increased compensation in February 1993.  However, in October 
1993 the RO denied these claims.  The veteran was notified of 
this rating decision, and he initiated an appeal on all the 
issues except the denial of an increased rating for the left 
ankle disorder.  

Subsequently, the October 1993 rating decision became final 
as to the issue of an increased rating for a left ankle 
disorder.  During the period from the October 1993 final 
rating decision to September 16, 1996, the veteran expressed 
his intent to pursue his claims for increased ratings for all 
his service-connected disorders, except his left ankle 
disorder.  Consequently, the record does not show that a 
claim was filed for an increased rating for a left ankle 
disorder, either formally or informally, following the 
October 1993 rating decision any earlier than the designated 
date of September 16, 1996.  38 C.F.R. § 3.155.  As such the 
date of receipt of the claim for an increased rating for the 
left ankle disorder which was pending at the time of the 
August 1998 rating decision was September 16, 1996.  See 38 
U.S.C.A. §§ 5104, 7105(a)-(c) (West 2002); 38 C.F.R. 
§§3.104(a), 3.160(d), 20.200, 20.201 (2003).  

Normally, the effective date of an award of increased 
compensation can be no earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a).  However, as 
noted above, where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation, the effective date of the award will 
be the date as of which it is ascertainable that an increase 
in disability had occurred.  The claims file is devoid of any 
evidence that tends to show an increase in severity of the 
left ankle disorder during the year preceding September 16, 
1996.  In the absence of any evidence of any increase in the 
left ankle disability during the one-year period preceding 
the date of receipt of the claim, the effective date for the 
increased rating for the left ankle disorder can be no 
earlier than the date of receipt of the claim for increased 
compensation, i.e., September 16, 1996.

Combining service-connected ratings is not a matter of simple 
addition.  Rather, the computations for converting the 
various ratings for service-connected conditions are subject 
to the provisions of the Combined Ratings Table, the use of 
which is described in detail in 38 C.F.R. § 4.25.  See 38 
U.S.C.A. §§ 1155 and 1157 (West 2002).  Combined ratings 
result from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  38 
C.F.R. § 4.25 (2003).  The combined value of the service-
connected disabilities is then converted to the nearest 
number divisible by 10, and combined values ending in 5 are 
adjusted upward.  If there are more than two disabilities, 
the disabilities will be arranged in the exact order of their 
severity, and the combined value for the first two will be 
found as for two disabilities.  The combined value will be 
combined with the degree of the third disability (in order of 
severity), and so on.  Id.

It is neither asserted nor shown that the computations of the 
RO is combining the veteran's numerous service-connected 
disabilities pursuant to the Combined Rating Table at 
38 C.F.R. § 4.25 are incorrect.  Accordingly, an effective 
date prior to September 16, 1996, for a combined schedular 
100 percent rating for service-connected disabilities is not 
established.


ORDER

Entitlement to an effective date prior to September 16, 1996, 
for a combined schedular 100 percent rating for service-
connected disabilities is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



